Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the After Final Amendment entered on January 7, 2021, which included an approved Terminal Disclaimer. 
Information Disclosure Statement
The IDSs submitted on October 5, 2020, January 7, 2021 were considered, and initialed copies are attached to this notice.   
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Kibar (USPG 2004/0210,159 A1) and Zaltman et al. (U.S. Patent 6,099,319) which teach analyzing how people are reacting to information being presented on a screen but not determining one or more priming characteristics for a plurality of locations of source material based on neuro-response data from a subject exposed to the source material.
Regarding claims 1, 8, and 15
Kibar and Zaltman taken individually or in combination with other prior art of record fails to teach or render obvious determining one or more priming characteristics for a plurality of locations of source material based on neuro-response data from a subject exposed to the source material.
Regarding all other claims:

Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696